ORDER OF SUSPENSION
Whereas, in a proceeding conducted by the State Board of Law Examiners to inquire into the complaints of alleged professional misconduct by John Dennis Sullivan, and
Whereas, Following a full hearing as to such complaints, the State Board of Law Examiners found that John Dennis Sullivan of Lawrence, Kansas, was guilty of violating DR 1-102 (A) (3), (5), (6); DR 6-101 (A) (3); DR7-101 (A) (2); DR 9-102 (B) (1), (4), of the Code of Professional Responsibility (209 Kan. Ixxiv, Ixxxiv, lxxxix), and
Whereas, The State Board of Law Examiners has made a written recommendation to this court that said John Dennis Sullivan be disciplined by “Suspension of the practice of law for an indefinite period” as provided by Rule No. 205 (m) (3), (209 Kan. Ivii), and
Whereas, The said John Dennis Sullivan appeared in person before this court on May 11, 1973, and announced his intention to accept the discipline recommended by the Board of Law Examiners, and
Whereas, The said John Dennis Sullivan, pursuant to subdivision (n) of Rule No. 205 above, has in writing elected to accept such recommended discipline, and
Whereas, Upon consideration of the record and being fully advised in the premises, the court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said John Dennis Sullivan be and he is hereby disciplined by this court by suspension of the practice of law for an indefinite period, and that he pay the costs of the proceeding. It is further ordered that this Order of Suspension be published in the official Kansas Reports.
By order of the court, dated this 8th day of June, 1973.